matters of public record and any exhibit attached to the complaint or
                incorporated by record into the complaint when ruling on a motion to
                dismiss. Breliant v. Preferred Equities Corp., 109 Nev. 842, 847, 858 P.2d
1258, 1261 (1993).
                            While the district court's conclusion that MERS had authority
                to foreclose on its own behalf is incorrect, see Edelstein v. Bank of N.Y
                Mellon, 128 Nev. , 286 P.3d 255 (2012) (holding that Nevada law
                requires unity of deed of trust and promissory note prior to foreclosure);
                Bergenfield v. Bank of Am., 129 Nev. , P.3d (Adv. Op. No. 40,
                June 6, 2013), the record on appeal together with the public records
                included by respondents in their response to appellant's appeal statement
                demonstrates that MERS assigned the deed of trust together with the
                promissory note to respondent HSI3C Bank, N.A., reunifying the
                interests.' Subsequently, respondent Recontrust Company, as trustee of
                the deed of trust, recorded the notice of trustee's sale initiating the actual
                sale that appellant sought to prevent. Based on the MERS assignment,
                HSBC had authority to proceed with the trustee's sale, and the district
                court therefore properly dismissed appellant's complaint.      Leyva v. Nat'l
                Default Servicing Corp., 127 Nev. ,        255 P.3d 1275, 1281 (2011)
                (holding that evidence of transfer of the note is sufficient to prove holder
                status); Edelstein, 128 Nev. at , 286 P.3d at 260-61 (holding that a


                       'Respondents requested judicial notice of the corporate assignment
                of the deed of trust conveying beneficial interest in the deed of trust and
                transferring the promissory note to HSBC. We grant the request and take
                judicial notice of the assignment. NRS 47.130(2); Yellow Cab of Reno, Inc.
                v. Second Judicial Dist. Court, 127 Nev. , n.4, 262 P.3d 699, 704 n.4
                (2011).



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                MERS assignment of the deed of trust along with the promissory note
                demonstrates valid transfer of both instruments). Accordingly, we
                           ORDER the judgment of the district court AFFIRMED.




                cc: Hon. Timothy C. Williams, District Judge
                     Anahit Kabadian
                     Akerman Senterfitt/Las Vegas
                     Tiffany & Bosco, P. A.
                     Reisman Sorokac
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A